UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 97-7820



WILLIAM ROBERT RUNNELLS, JR.,

                                              Petitioner - Appellant,

          versus


HARLEY LAPPIN, Warden, Federal Correctional
Institution, Butner, North Carolina,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CA-97-398-5-BO)


Submitted:   August 27, 1998             Decided:   September 10, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Robert Runnells, Jr., Appellant Pro Se.      Robert Edward
Skiver, Assistant United States Attorney, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying relief in

this action challenging the adequacy of his medical care under both

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403

U.S. 388 (1971), and 28 U.S.C. § 2241 (1994). We have reviewed the

record and the district court’s opinion accepting the magistrate

judge’s recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Runnells v.

Lappin, No. CA-97-398-5-BO (E.D.N.C. Dec. 3, 1997). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                 2